FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA _]U|_ 1 9 2[]][]
C|erk, U.S. District & Bankruptcy
Shiron Brown’ ) Courts for the Distr|ct of Co|umbla

)

Plaintiff, )

)

v. ) civil Accion No. 10 1212

)

Marian Collins, )
)

Defendant. )

MEMORANDUM OPINION

On July 6, 2010, the plaintiff submitted this pro se complaint along with six others, each
accompanied by a separate application to proceed in forma pauperis. The applications to proceed
in forma pauperis will be granted. This complaint, and the six others( which are appended to this
memorandum opinion in Attachment A),' will be consolidated for purposes of disposition and all
will be dismissed for lack of subject matter jurisdiction.

Each of these consolidated complaints identifies the plaintiff as a resident of Washington,
D.C., and names a single individual defendant with an address in Washington D.C. Each also
alleges, variously, the theft of plaintiff’ s Social Security Administration check, the theft of the
plaintiff s Lane Bryant charge plate, the theft of plaintiffs turquoise ring, or a combination of
such thefts. See Complaints, appended. The alleged thefts in any single complaint do not appear

to exceed $2000 in value. The complaints against the defendants with the surname Brown allege

l Shiron Brown v. Marz'a Robz`nson,' Shiron Brown v. Shirley Randall; Shiron Brown v.
F reda Berrz`s; Shz'ron Brown v. Thomasz`na Brown; Shiron Brown v. James Brown,' and Shiron
Brown v. Mz`chelle Boris.

also some kind of identity fraud, and contain other unintelligible allegations. See, e.g., Compl.,
Shiron Brown v. James Brown; Compl., Shiron Brown v. Thomasina Brown.

As the plaintiff has already been informed by a prior Order of this court, the subject
matter jurisdiction cfa federal district court is limited. See Mem. Op., Brown v. Collins, Civil
Action 10-339(UNA) (D.D.C. Mar. 3, 2010). Here, none of the seven complaints alleges facts
that present a "federal question," see 28 U.S.C. § 133 1 , or establish that this court has diversity
jurisdiction over these claims, see 28 U.S.C. § 1332 ( providing for district court jurisdiction over
cases where the parties are of diverse citizenship and the amount in controversy exceeds
$75,000). Accordingly, the complaints will be dismissed for lack of federal jurisdiction.

A separate order of dismissal accompanies this memorandum opinion.

 

Attachment A